DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
The examiner points out that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Limitations following "configured to," "adapted for," "designed to," "can be," and "capable of," or are statements of intended use are not positive limitations and thus are not given patentable weight. See MPEP 2111.04 and 2114.
Furthermore, it has been held that the recitation that an element is "configured to" perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138. For purposes of expediting prosecution, the Examiner has addressed all limitations following the phrase "configured to".
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-10, 13-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Koo et al. (US 2016/0026060) in view of Tarng et al. (US 2017/0212399), and further in view of Darr et al. (US 2008/0129441).
Regarding claims 1, 14 and 20, Koo discloses, a smart window configured to transition between a substantially transparent state and a dimmed state (Figs. 1-4), comprising: 
a first substantially transparent conductive layer (62); 
an ion storage layer (64) on the first substantially transparent conductive layer; 
an electrolyte layer (66) on a side of the ion storage layer away from the first substantially transparent conductive layer; 
an electrochromic layer (42) on a side of the electrolyte layer away from the ion storage layer; 
a second substantially transparent conductive layer (80) on a side of the electrochromic layer away from the electrolyte layer; and 
an antenna layer (40) configured to receive wireless power transmissions (Para. 0066, lines 9-16) to provide energy for the smart window to transition between the substantially transparent state (Para. 52, lines 1-16) and the dimmed state (Para. 52, lines 1-16); 
wherein an orthographic projection of the electrochromic layer on the first substantially transparent conductive layer substantially covers an orthographic projection of the antenna layer on the first substantially transparent conductive layer (see Figs. 1-2).
Koo does not explicitly disclose the antenna layer is configured to receive wireless power transmissions to provide energy for directly powering the smart window. 
Tarng teaches, from the same field of endeavor that in a smart window that it would have been desirable to make the antenna layer is configured to receive wireless power transmissions to provide energy for directly powering the smart window (Para. 0035 and 0085).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the antenna layer is configured to receive wireless power transmissions to provide energy for directly powering the smart window as taught by the smart window of Tarng in the smart window of Koo since Tarng teaches it is known to include this feature in a smart window for the purpose of providing a low cost and efficient smart window with reduced power consumption.
Koo in view of Tarng does not explicitly disclose the electrochromic layer comprises an electrochromic material sandwiched between the electrolyte layer and the second substantially transparent conductive layer.
Darr teaches, from the same field of endeavor that in a smart window (Figs. 11A-B) that it would have been desirable to make the electrochromic layer comprises an electrochromic material (116) sandwiched between the electrolyte layer (115) and the second substantially transparent conductive layer (117).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the electrochromic layer comprises an electrochromic material sandwiched between the electrolyte layer and the second substantially transparent conductive layer as taught by the smart window of Darr in the combination of Koo in view of Tarng since Darr teaches it is known to include these features in a smart window for the purpose of providing a smart window with reduced overloads, short circuits and thermal stress.
Regarding claims 2 and 17, Koo, Tarng and Darr discloses and teaches as set forth above, Koo further discloses, the antenna layer covers at least 50% of an entire light transmitting area of the smart window (see Figs. 1-2).
Regarding claims 3 and 18, Koo, Tarng and Darr discloses and teaches as set forth above, Koo further discloses, the antenna layer covers at least 80% of an entire light transmitting area of the smart window (see Figs. 1-3).
Regarding claims 4 and 19, Koo, Tarng and Darr discloses and teaches as set forth above, Koo further discloses, the antenna layer covers at least 90% of an entire light transmitting area of the smart window (see Figs. 1-2).
Regarding claim 5, Koo, Tarng and Darr discloses and teaches as set forth above, Koo further discloses, a first terminal of the antenna layer is electrically coupled to the first substantially transparent conductive layer (Para. 0052, lines 1-16 and 0066, lines 9-16); and a second terminal of the antenna layer is electrically coupled to the second substantially transparent conductive layer (Para. 0052, lines 1-16 and 0066, lines 9-16).
Regarding claim 7, Koo, Tarng and Darr discloses and teaches as set forth above, Koo further discloses, the antenna layer is configured to receive a radio frequency; and the converter is a radio frequency converter configured to convert the radio frequency into the electrical energy (Para. 0052, lines 1-16 and 0066, lines 9-16).
Regarding claim 9, Koo, Tarng and Darr discloses and teaches as set forth above, Koo further discloses, the antenna layer is on a side of the second substantially transparent conductive layer away from the electrochromic layer (see Figs. 1-2).
Regarding claim 10, Koo, Tarng and Darr discloses and teaches as set forth above, Koo further discloses, the antenna layer comprises a substantially transparent material (Para. 0052).
Regarding claim 13, Koo, Tarng and Darr discloses and teaches as set forth above, Koo further discloses, a smart window system (Para. 0090), comprising the smart window of claim 1 (see rejection of claim 1 above); and a wireless power transmission source (70, 72) configured to transmit the wireless power transmissions to the antenna layer (Para. 0052, lines 1-6 and 0066, lines 9-16).
Regarding claim 15, Koo, Tarng and Darr discloses and teaches as set forth above, Koo further discloses, generating the wireless power transmissions by a wireless power transmission source; and transmitting the wireless power transmissions to the antenna layer (Para. 0052, lines 1-16 and 0066, lines 1-9).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Koo et al. (US 2016/0026060) in view of Tarng et al. (US 2017/0212399) in view of Darr et al. (US 2008/0129441) as applied to claim 1 above, and further in view of Bulja et al. (US 2015/0323576).
Koo, Tarng and Darr remains as applied to claim 1 above.
Furthermore, Koo discloses, a first substantially transparent base layer (60). 
Koo, Tarng and Darr does not disclose a second substantially transparent base layer facing the first substantially transparent base layer, wherein the first substantially transparent conductive layer, the ion storage layer, the electrolyte layer, the electrochromic layer, and the second substantially transparent conductive layer are sandwiched between the first substantially transparent base layer and the second substantially transparent base layer.
Bulja teaches, from the same field of endeavor that in a smart window (Fig. 1) that it would have been desirable to include a second substantially transparent base layer (114) facing the first substantially transparent base layer, wherein the first substantially transparent conductive layer (104), the ion storage layer (106), the electrolyte layer (108), the electrochromic layer (110), and the second substantially transparent conductive layer (114) are sandwiched between the first substantially transparent base layer and the second substantially transparent base layer (see Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a second substantially transparent base layer facing the first substantially transparent base layer, wherein the first substantially transparent conductive layer, the ion storage layer, the electrolyte layer, the electrochromic layer, and the second substantially transparent conductive layer are sandwiched between the first substantially transparent base layer and the second substantially transparent base layer as taught by the smart window of Bulja in the combination of Koo, Tarng and Darr since Bulja teaches it is known to include these features in a smart window for the purpose of providing a robust smart window with improved efficiency.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Koo et al. (US 2016/0026060) in view of Tarng et al. (US 2017/0212399) in view of Darr et al. (US 2008/0129441) as applied to claim 1 above, and further in view of Shrivastava et al. (US 2018/0090092).
Koo, Tarng and Darr remains as applied to claim 1 above.
Koo, Tarng and Darr does not disclose the substantially transparent material is selected from a group consisting of silver coated polyester film, indium tin oxide, and fluorine doped tin oxide.
Shrivastava teaches, from the same field of endeavor that in a smart window that it would have been desirable to make the substantially transparent material is selected from a group consisting of silver coated polyester film, indium tin oxide, and fluorine doped tin oxide (Para. 0184).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the substantially transparent material is selected from a group consisting of silver coated polyester film, indium tin oxide, and fluorine doped tin oxide as taught by the smart window of Shrivastava in the combination of Koo, Tarng and Darr since Shrivastava teaches it is known to include these features in a smart window for the purpose of providing a cost effective smart window that allows efficient transmission.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Koo et al. (US 2016/0026060) in view of Tarng et al. (US 2017/0212399) in view of Darr et al. (US 2008/0129441) as applied to claim 1 above, and further in view of Dani et al. (US 2019/0131721).
Koo, Tarng and Darr remains as applied to claim 1 above.
Koo, Tarng and Darr does not disclose the antenna layer comprises a slotted waveguide antenna.
Dani teaches, from the same field of endeavor that in a smart window that it would have been desirable to make the antenna layer comprises a slotted waveguide antenna (Para. 0054 and 300 of Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the antenna layer comprises a slotted waveguide antenna as taught by the smart window of Dani in the combination of Koo, Tarng and Darr since Dani teaches it is known to include this feature in a smart window for the purpose of providing a smart window that allows fast and efficient communications.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Koo et al. (US 2016/0026060) in view of Tarng et al. (US 2017/0212399) in view of Darr et al. (US 2008/0129441) as applied to claim 1 above, and further in view of Leabman et al. (US 9,130,397; already of record).
Koo, Tarng and Darr remains as applied to claim 14 above.
Koo, Tarng and Darr does not disclose generating the wireless power transmissions by a wireless power transmission source; and transmitting the wireless power transmissions to the antenna layer.
Leabman teaches, from the same field of endeavor that in a smart window that it would have been desirable to include generating the wireless power transmissions by a wireless power transmission source; and transmitting the wireless power transmissions to the antenna layer (Col. 8, lines 15-27).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include generating the wireless power transmissions by a wireless power transmission source; and transmitting the wireless power transmissions to the antenna layer as taught by the smart window of Leabman in the combination of Koo, Tarng and Darr since Leabman teaches it is known to include these features in a smart window for providing a smart window with efficient powering.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art either alone or in combination disclose or teach of the claimed combination of limitation to warrant a rejection 35 USC 102 or 103.  Regarding claim 6, in the Examiner’s opinion it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to make include a switch configured to switch on and off a charging circuit for the smart window; and a converter electrically connected to the antenna layer and configured to convert the wireless power transmissions received by the antenna layer into an electrical energy; wherein a first terminal of the antenna layer is electrically connected to the first substantially transparent conductive layer; and a second terminal of the antenna layer is electrically connected to the converter; the converter is electrically connected to a first terminal of the switch; and a second terminal of the switch is electrically connected to the second substantially transparent conductive layer through the antenna layer in a smart window for the purpose of providing a smart window that is simple to install with reduced costs.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        05/27/2022